McGraw, Justice,

dissenting:

I dissent from syllabus point 3 of the majority opinion for the reason that article 3, section 14 of the Constitution of the State of West Virginia provides: “In all ... trials, the accused shall be fully and plainly informed of the character and cause of the accusation, and be confronted with the witness against him ...” and the Sixth Amendment to the Constitution of the United States provides: “In all criminal prosecutions, the accused shall enjoy the right ... to be informed of the nature and cause of the accusation; [and] to be confronted with the witnesses against him ...” Syllabus Point 3 of the majority opinion and the rationale expressed therefor does not comport with these fundamental constitutional mandates.